BOWEN, Judge,
dissenting.
I have previously taken the position that the removal of veniremembers on the basis of gender discrimination is prohibited under state law. Daniels v. State, 581 So.2d 536, 540-41 (Ala.Cr.App.1991) (Bowen, J., concurring in part and dissenting in part), cert. denied, 581 So.2d 541 (Ala.1991). I continue to adhere to that position, see Murphy v. State, [Ms. CR 90-648, October 11, 1991], 1991 WL 238101 (Ala.Cr.App.1991), and therefore dissent from that part of the majority opinion1 that concludes otherwise. See also Ex parte Fisher, 587 So.2d 1039 (Ala.1991) (Maddox, J., dissenting); Ex parte Dysart, 581 So.2d 545, 546-47 (Ala.1991) (Maddox, J., dissenting).

. Reporter of Decisions’ note: The Court of Criminal Appeals released no opinion in this case. Three judges of the court affirmed the judgment of the circuit court by an unpublished “memorandum.”